Citation Nr: 0616221	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-16 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine (low back disability).

3.  Entitlement to an initial compensable evaluation for 
hepatitis C.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine 
(neck disability).

5.  Entitlement to an earlier effective date for degenerative 
disc disease of the cervical spine. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002, September 2003, and May 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that, 
among other things, granted service connection for hepatitis 
C, evaluated as noncompensable, a low back disability and a 
neck disability, both evaluated as 10 percent disabling, and 
PTSD, evaluated as 30 percent disabling.  The September 2003 
rating decision also denied entitlement to an earlier 
effective date for the veteran's neck disability.  The 
veteran filed timely apeals from these decisions to the 
Board.

In April 2005, the veteran and his spouse, accompanied by the 
veteran's representative, testified before the undersigned 
Acting Veteran's Law Judge regarding the issues of increased 
rating for his low back disability and PTSD.  Afterwards, he 
veteran submitted additional evidence accompanied by waivers 
of RO consideration.  This evidence will be considered by the 
Board in reviewing the veteran's claims.  

Because the veteran has perfected appeals challenging the 
initial evaluations assigned for his service-connected 
disabilities, the Board has recharacterized these claims on 
the title page as involving the propriety of the initial 
evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

The issues of entitlement to an initial compensable 
evaluation for hepatitis C, entitlement to an initial 
evaluation in excess of 10 percent for degenerative disc 
disease of the lumbosacral and cervical spines, and 
entitlement to an earlier effective date for degenerative 
disc disease of the cervical spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

As a final preliminary matter, the Board notes that medical 
evidence of record and statements made by the veteran reflect 
his assertion that he has been unable to work, and is 
entitled to a total disability rating as the result of his 
service-connected disabilities.  The Board construes this 
evidence as raising an informal claim for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU).  As the RO has not 
yet adjudicated the matter of a TDIU, it is not properly 
before the Board; hence, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by social and some 
occupational impairment, some neglect of personal appearance 
and hygiene, social isolation, depression, anxiety, suicidal 
ideation, anger and irritability, sleep disturbance, 
nightmares, flashbacks, intrusive memories, exaggerated 
startle response, and hypervigilance.  

2.  The evidence shows that the veteran's PTSD is not 
productive of total occupational and social impairment; nor 
are the veteran's symptoms productive of such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
the maintenance of minimal personal hygiene; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.  

CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January and October 2003, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim for service connection for 
PTSD and for an increased rating in this condition, as well 
as the type of evidence VA would assist him in obtaining.  
Specifically, the veteran was informed that he should submit 
evidence that his service-connected condition had increased 
in severity.  The veteran was also informed that he should 
send to VA evidence in his possession that pertains to the 
claim.  

By way of a September 2003 rating decision, a March 2004 
Statement of the Case, and a January 2005 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
These documents, when considered together with RO's VCAA and 
development letters, also provided the veteran and his 
representative with adequate notice of the evidence, which 
was not of record, that was necessary to substantiate the 
veteran's claim, and also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 2006).  The reasoning of the Court's 
decision also applies to claims for increased rating.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, the 
Board notes that the veteran has been provided with notice 
regarding the various disability ratings available for his 
claim and was assigned an effective date as of the date of 
his claim, the earliest effective date available for this 
action.  38 U.S.C.A. § 5110(a).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, private and VA treatment records, VA examination 
reports, lay statements in connection with his claim, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for and that, 
under the circumstances of this case, VA has satisfied its 
duty to assist the veteran in this case.  Accordingly, 
further development and further expending of VA's resources 
is not warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an initial evaluation in excess of 30 
percent for 
post-traumatic stress disorder (PTSD).

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When 
assessing a claim for increased rating, the current level of 
disability is generally of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance when 
assessing an increased rating claim.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often). chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record and giving the benefit 
of the doubt to the veteran, the Board finds that the 
evidence shows that the veteran's service-connected PTSD 
warrants a 50 percent evaluation.  In reaching this 
determination, the Board notes that the veteran was afforded 
two VA psychiatric examinations, one in July 2003 and one in 
January 2004.  The record also contains private and VA 
treatment and evaluation reports.

In July 2003, the veteran was evaluated at VA in connection 
with his PTSD.  The examiner indicated that the veteran's 
claims file was available and reviewed in connection with the 
veteran's claim.  The examiner noted the veteran's medical 
and psychiatric history, as well as the veteran's employment 
history.  The veteran was noted to have had a number of jobs 
over the years, including as a boat builder, cabinetmaker and 
also work with an air-conditioning company.  He has since 
become unemployed due to physical limitations.   The veteran 
was noted to have been married three times.  He has been 
married to his current wife for 12 years and lives with his 
two children and two step children.  The veteran indicated 
that he has difficulties with his children and verbally 
abuses them, blowing up over tiny things.  The veteran was 
noted to watch television, to include war movies, which his 
wife had tried to cut down on, and was also noted to go to 
church and out to dinner, although the veteran noted that his 
back pain discouraged him from doing much of this.  During 
the examination, the veteran was noted to have pain from his 
other disabilities, but was indicated to be cooperative and 
truthful.  He described his mood as pretty good, but the 
examiner noted that the veteran was depressed and tearful at 
times throughout the session.  The veteran denied visual and 
auditory hallucinations.  He admitted to suicidal ideation 
and was upset about being unable to work, financial trouble 
and especially how he mistreats his family.  He denied 
homicidal ideation or intent, but did note a history of 
violent behavior in the past.  The veteran was noted to be 
cognitively intact with good insight and social judgment.  In 
addition to the above, the veteran indicated that he has 
issues with pride and anger, problems sleeping on his back 
(as this reminds him of his injury in Vietnam), nightmares, 
flashbacks, intrusive thoughts, angry outbursts, 
irritability, fits of crying, some avoidance tendencies, a 
sense of detachment from others, and hopelessness.  He was 
also noted to be significantly depressed and anxious, with an 
exaggerated startle response, high level of vigilance and 
defensive behaviors.  The veteran was diagnosed with PTSD and 
given a GAF score of 45, reflecting both PTSD and depression 
equally.

The veteran was again afforded a VA examination in January 
2004.  The examiner indicated that the veteran's claims file 
was reviewed.  The examiner noted that the veteran's current 
marriage is very strained.  The veteran's various orthopedic 
problems were also noted.  The veteran reported increased 
anger since the last VA examination and was noted to be 
unemployed due to orthopedic, primarily knee, problems.  The 
veteran also indicated that he was having problems with 
authority and difficulty with other people, but that this was 
not a factor in his unemployability.  The examiner noted that 
the veteran has been married for thirteen years, with four 
children, two hers, two his.  The examiner indicated that he 
is not close to his family, has no social relationships, 
isolates himself, and watches a lot of television, including 
a lot of war movies.  The veteran denied violence or 
assaultiveness and suicidal or parasuicidal history.  He was, 
however, noted to have suicidal ideation, though no plan or 
intent.  The veteran was noted to have normal thought process 
and communication, and he was found not to be psychotic.  His 
eye contact was good and no inappropriate behavior was noted.  
Hygiene, however, was indicated to be poor and he was 
unshaven, due to reported lack of motivation.  The veteran 
was oriented as to person, place and time, but did show some 
short-term memory problems which the examiner indicated may 
be the result of the veteran's significant depression and 
anxiety.  The veteran was also noted to have panic attacks 
two or three times a year, with poor impulse control, and 
poor sleep.  The veteran was diagnosed with PTSD and given a 
GAF score of 42.

The veteran's file also contains VA and private treatment 
records and evaluations that essentially duplicate the 
findings of the two VA examinations.  The veteran has been 
given GAF scores ranging from 35 to 60.  The claims file also 
contains lay statements regarding the veteran's condition, 
primarily highlighting the veteran's abusive nature toward 
his family.   

Based on the foregoing, the Board finds that entitlement to a 
50 percent rating under Diagnostic Code 9411 has been shown.  
The evidence shows that the veteran has social and some 
occupational impairment, some disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective social relationships.  Here the evidence reveals 
that, while the veteran has been married over 13 years, his 
relationship with his wife and children is significantly 
strained and he isolates himself, rarely going out.  He was 
noted to have significant problems with anger and 
irritability with respect to his family and other 
relationships, and he exhibited significant depressive 
symptoms and anxiety.  His symptoms also include problems 
with sleep, nightmares, flashbacks, intrusive thoughts, angry 
outbursts, irritability, fits of crying, some avoidance 
tendencies, a sense of detachment from others, and 
hopelessness.  He was also noted to have an exaggerated 
startle response, high level of vigilance and defensive 
behaviors. 

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 50 percent.  The medical 
evidence affirmatively shows that, while the record indicates 
some difficulty with work settings, his unemployment is 
primarily due to his not insignificant orthopedic problems.  
And while the veteran was indicated to have problems 
establishing and maintaining effective relationships, 
primarily due to his abusive behavior, the veteran's symptoms 
have not caused total social or occupational impairment.  In 
this regard, the Board observes that the veteran had worked 
consistently until his orthopedic problems became too severe, 
and that he has participated in the treatment of his 
condition.  The veteran is also noted to be living with his 
wife and children.  In addition, while his condition is 
manifested by suicidal ideation and some neglect of personal 
appearance and hygiene, his condition is not manifested by 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); or spatial disorientation.  There 
was no pressured speech, flight of ideas, or loose 
association noted, and there were no auditory and visual 
hallucinations or illusions.  In addition, the veteran was 
not homicidal and was oriented as to time, place, person and 
situation, with normal thought process and communication, 
good eye contact and no inappropriate behavior noted.  
Finally, the veteran has not exhibited gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; a persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  

The Board also emphasizes that the GAF scores assigned 
throughout the time period pertinent to the instant claim for 
increase warrant assignment of no more than the current 50 
percent rating.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  

The Board notes, however, that the GAF scores assigned in the 
31-40 range seem to reflect a greater degree of impairment 
than is reflected in the actual treatment records, to include 
those records pertinent to the timeframe in which the scores 
were assigned.  For instance, these reflect include no 
evidence of suicidal ideation, speech that is at times 
illogical or irrelevant, or impairment in reality testing, 
symptoms that, per the DSM-IV, are generally indicative of 
such a GAF between 31 and 40.  In light of these facts, and 
the more detailed discussion noted above, the Board finds 
that, given the veteran's actual psychiatric symptoms shown 
during these time frames, the scores assigned in the 31-40 
GAF range, alone, provide no basis for an assignment of a 
higher rating.  

On the contrary, the Board points out that, in this case, the 
GAF range assigned by the veteran's counselor that reflects 
his level of psychiatric impairment most of the time (between 
45 and 60) According to the DSM-IV, a GAF score between 51 
and 60 is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social occupational or social functioning.  These scores 
certainly are indicative of no more than the currently 
assigned 50 percent rating. 

Under these circumstances, the Board determines that the 
claim for a rating in excess of 50 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has considered the testimony provided by the 
veteran and his wife in light of the medical evidence, which 
meets the criteria for a 50 percent rating pursuant to 
Diagnostic Code 9411.  As laypeople without the appropriate 
training and expertise; however, they are not competent to 
provide a probative opinion on a medical matter, such as the 
existence of a current disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 50 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to an initial 50 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 50 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.

ORDER

Subject to the laws and regulations governing payment of 
monetary benefits, a 50 percent rating for PTSD is granted. 


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to an initial 
compensable evaluation for hepatitis C, entitlement to an 
initial evaluation in excess of 10 percent for degenerative 
disc disease of the lumbosacral and cervical spines, and 
entitlement to an earlier effective date for degenerative 
disc disease of the cervical spine, must be remanded for 
further action.  

The Board notes that, at the time of the April 2005 hearing 
before the undersigned, the record reflected that the two 
issues on appeal were the initial rating claims for PTSD 
(addressed above) and for the low back disorder.  During the 
hearing, the veteran and his representative did not raise any 
other pending issues on appeal.

Subsequently in May 2005, the Board received additional 
evidence from the RO, which included a February 2005 
substantive appeal (on VA Form 9, Appeal to the Board) 
regarding the remaining issues listed on the title page of 
this action, that were not testified to before the 
undersigned in April 2005.  

In his February 2005 substantive appeal, the veteran 
specifically requested that he be afforded a hearing 
conducted before a Veteran's Law Judge at the local VA office 
with respect to the issues of entitlement to an initial 
compensable evaluation for hepatitis C, entitlement to an 
initial evaluation in excess of 10 percent for degenerative 
disc disease of the cervical spine, and entitlement to an 
earlier effective date for degenerative disc disease of the 
cervical spine.  To date, the veteran has not been afforded 
the opportunity to appear at a hearing conducted before a 
Veteran's Law Judge with respect to these issues and the 
claims file does not reflect that he has withdrawn his 
request for such a hearing.  Accordingly, these three issues 
must be remanded.  Given that the veteran did not testify 
with respect to these issues before the undersigned, the 
Board will not request development for these issues until the 
requested Board hearing has been held, or if the veteran 
withdraws his request for a hearing.

With respect to the veteran's claim of entitlement to an 
initial evaluation in excess if 10 percent for his low back 
disability, the Board notes that there have been significant 
changes in the pertinent rating criteria.  Specifically, the 
criteria for evaluating diseases and injuries of the spine 
were amended effective September 26, 2003.  See 68 Fed Reg. 
51454-51458 (August 27, 2003) (listing the new criteria under 
Diagnostic Codes 5235-5243).  These revisions must be 
considered.  

In this case, the Board notes that the veteran and his 
representative have been notified of the regulatory changes 
affecting the criteria for evaluating intervertebral disc 
syndrome that took place in September 2002.  This notice was 
provided in the March 2004 Statement of the Case.  The 
veteran and his representative, however, have not been 
notified of the changes effective in September 2003.

In addition, while the veteran has been afforded a VA 
examination for his back, the veteran has not been afforded a 
VA examination subsequent to these changes.  The Board 
therefore finds that a new VA examination should be afforded 
the veteran in order to ensure that the veteran's condition 
has been properly evaluated in light of both the previous and 
the revised criteria governing his condition.  Development, 
in the form of a new VA examination, and adjudication of the 
veteran's claim under both the previous and revised 
diagnostic criteria, as amended in both September 2002 and 
September 2003, is warranted in this case.  

In addition, the Board notes, that in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in adjudicating the 
issue of entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria effective prior to September 
2003, and that these factors can provide a basis for a higher 
schedular evaluation under the former criteria.  These 
factors therefore should again be considered when re-
examining the veteran.

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for the veteran's low back condition.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  In this regard, the Board notes that any records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and increased 
rating, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities in this case.  Upon 
remand therefore, the veteran should be given proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions: 

1.  With respect to the issues of 
entitlement to an initial compensable 
evaluation for hepatitis C, entitlement 
to an initial evaluation in excess of 10 
percent for degenerative disc disease of 
the cervical spine, and entitlement to an 
earlier effective date for degenerative 
disc disease of the cervical spine, the 
appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office via 
videoconference, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2005).  
Given that the veteran did not testify 
before the undersigned with respect to 
these issues, the Board is not requesting 
development for these three issues until 
the requested hearing has been held or 
the veteran has withdrawn his request for 
a hearing.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his low back disability since 
service.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

4.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to his 
service-connected low back.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's disabilities.  
The examiner should conduct all indicated 
tests and studies, to include X-rays and 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the lumbosacral 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the low back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected low back disorder 
should be identified and described.  Any 
functional impairment of the extremities 
due to the back and neck disabilities 
should be identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim for the initial rating 
for a low back disorder.  If any 
determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


